DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 5/13/2022 "Reply" elects without traverse and identifies claims 1-14 as being drawn to Invention I.  Accordingly, Examiner has withdrawn claims 15-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 4/12/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  “acute angle” should be “an acute angle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US Patent No. 11,251,153).
Regarding claim 1, in FIGs. 3-4 and claim 6, Chiba discloses a redistribution structure for coupling an encapsulated die, the redistribution structure comprising: a conductive pattern (noble metal-coated silver wire 4) disposed over and electrically coupled to the encapsulated (encapsulation shown in FIG. 3) die (2), wherein the conductive pattern extends beyond an edge of the encapsulated die (4 extends beyond the edge of 2, see FIGs. 2-4) along a first extending direction which intersects a second extending direction of the edge of the encapsulated die by an angle in a top view, and an impurity concentration of sulfur in the conductive pattern is 0.1 ppm (claim 6).
Chiba appears not to explicitly disclose that the impurity concentration of sulfur in the conductive pattern is less than about 0.1 ppm.
However, Chiba discloses that the impurity concentration of sulfur in the conductive pattern overlaps or lies inside the claimed range (see claim 6).
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05, I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the conductive pattern such that the impurity concentration of sulfur is less than about 0.1 ppm.
Regarding claim 3, in FIG. 3 and claim 6, Chiba discloses that the angle between the first extending direction of the conductive pattern and the second extending direction of the edge of the encapsulated die is acute angle in the top view.
Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Patent No. 10,163,832, FIG. 12) a semiconductor package, comprising: a semiconductor die (100, col. 9, line 58) encapsulated by an insulating encapsulation (130’, col. 7, line 42); a through insulating via (TV) disposed aside the semiconductor die and penetrating through the insulating encapsulation; and a redistribution circuitry (160) coupling the semiconductor die to the through insulating via, the redistribution circuitry comprising an average grain size less than the overlaying redistribution layers (172, col. 8, lines 39-50).
However, the prior art failed to disclose or reasonably suggest the claimed semiconductor package particularly characterized by a through insulating via disposed aside the semiconductor die and penetrating through the insulating encapsulation; and a redistribution circuitry coupling the semiconductor die to the through insulating via, the redistribution circuitry comprising an average grain size greater than an average grain size of the through insulating via for a given thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896